IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

    SUPERNUS PHARMACEUTICALS,                )
    INC.,                                    )
                                             )
               Plaintiff/Counterclaim        )
               Defendant,                    )
                                             )
        v.                                   ) C.A. No. 2020-0217-MTZ
                                             )
    REICH CONSULTING GROUP, INC.,            )
                                             )
               Defendant/Counterclaim        )
               Plaintiff.                    )


                POST-TRIAL FINAL ORDER AND JUDGMENT

       WHEREAS, Supernus Pharmaceuticals, Inc., (“Supernus,” “Plaintiff,” or

“Counterclaim         Defendant”),   Supernus    Merger    Sub,      Inc.,   Biscayne

Neurotherapeutics, Inc. (“Biscayne” or the “Company”), and Reich Consulting

Group, Inc. (“Reich,” “Defendant,” or “Counterclaimant”) entered into a merger

agreement on September 12, 2018 (the “Merger Agreement”);1

       WHEREAS, on March 23, 2020, Supernus filed a verified complaint seeking

indemnification for breaches of the Merger Agreement, and on May 1, Reich filed a

verified     answer     and   counterclaim   seeking   declaratory    judgment   and

indemnification;



1
 Capitalized terms not defined herein have the same meaning as used in the Answer and
Counterclaim at Docket Item (“D.I.”) 6 and the Merger Agreement.
            WHEREAS, on June 23, Reich filed a Motion for Partial Judgment on the

Pleadings, which the Court heard on January 12, 2021, and granted in part;2

            WHEREAS, before trial, Supernus withdrew its indemnification claims

regarding Biscayne’s 2017 U.S. tax return (the “2017 Tax Claim”);

            WHEREAS, I held a half-day trial on the papers on the remaining claims on

September 10, 2021; considered the parties’ pre- and post-trial submissions; and

grant the evidence the weight and credibility I find it deserves;3

            NOW THEREFORE, this 29th day of October, 2021, the Court finds and

orders as follows:

       1.         Supernus is a pharmaceutical company incorporated in Delaware.4

Pursuant to the terms of the Merger Agreement, Supernus acquired Biscayne, a

biotech startup, for an initial payment of $15 million.5 The Merger Agreement was

extensively negotiated between the parties and contained relatively standard

provisions regarding integration, indemnification, representations and warranties,

and the creation of an escrow fund to deal with post-closing disputes.6 Reich serves



2
    D.I. 8; D.I. 24; D.I. 26.
3
 Citations to trial exhibits are in the form “JX —.” The Joint Pre-Trial Stipulation and
Order, available at D.I. 69, is cited as “PTO ¶ —.” And citations to the trial transcript,
available at D.I. 76, are in the form “Tr. —.”
4
    PTO ¶ II.A.1; JX 6 at 1 [hereinafter “Merger Agr.”].
5
    PTO ¶¶ I.A, I.B.1, II.A.3; Merger Agr. at 3.
6
    PTO ¶¶ II.B.5–9.


                                               2
as Biscayne’s Securityholder Representative, and Citibank, N.A. serves as the

escrow agent for the parties under an Escrow Agreement dated October 4, 2018.7

                Supernus Is Not Entitled To Indemnification Or Fees.

       2.       Supernus’s Count I asserted several claims for indemnification based

on breaches of representations and warranties in the Merger Agreement. Post-trial,

Supernus claims only that it is entitled to indemnification for Biscayne’s alleged

breach of Section 6.01 (the “Ordinary Course Covenant”) in the Merger Agreement.8

But the Ordinary Course Covenant did not survive Closing, and Supernus did not

bring a timely claim for breach of the Ordinary Course Covenant before it expired.

       3.       Section 6.01 bound Biscayne to operate in the ordinary course of

business “from the date of this Agreement until . . . the Effective Time.”9 The

“Effective Time” is “the time when the Certificate of Merger ha[s] been duly filed

with the Delaware Department of State or at such later time as may be agreed by




7
    PTO ¶¶ II.A.4, II.B.6, II.C.10.
8
  PTO ¶ I.A (“Counts I and II of Supernus’[s] Complaint seek indemnification for breaches
of representations, warranties and covenants set forth in Sections 4.06, 4.07, and 6.01(a) of
the Merger Agreement.”). At trial, Supernus effectively withdrew its only other live claim
for breach, which asserted Biscayne breached its representations and warranties under
Sections 4.06 and 4.07 regarding Financial Statements and Liabilities. Tr. 11 (“THE
COURT: So everyone agrees that these accounts—the accounts payable statement in JX
5 accurately reflected these amounts that were due and owing, and we don’t have a breach
of 4.06. Is that correct? MS. FENTON: Correct. I’m really looking at 6.01(a).”).
9
    Merger Agr. § 6.01(a).


                                             3
[Supernus] and [Biscayne] in writing and specified in the Certificate of Merger.” 10

Thus, the Ordinary Course Covenant bound Biscayne between September 12, 2018,

when the parties executed the Merger Agreement,11 and October 4, when the

Certificate of Merger was filed.12 Under Section 8.01(a), “[t]he covenants and

agreements contained herein that are to be performed at or prior to the Closing shall

not survive the Closing.”13 The Closing occurred no later than October 4.14

       4.       Supernus had to give notice of its claim for indemnification of the

Ordinary Course Covenant before the covenant expired. Section 8.01(b) provides:




10
     Merger Agr. § 2.03.
11
     PTO ¶ II.B.6.
12
   D.I. 80, Certificate of Merger. While the Certificate of Merger was submitted after trial,
this Court may take judicial notice of it. See, e.g., In re Cadira Gp. Hldgs., LLC Litig.,
2021 WL 2912479, at *8 n.74 (Del. Ch. July 12, 2021) (collecting cases).
13
     Merger Agr. § 8.01(a).
14
    D.I. 6, Verified Answer and Counterclaim of Reich Consulting Group, Inc. ¶ 11
[hereinafter “Counterclaim”]; D.I. 7, Supernus Pharmaceuticals, Inc.’s Answer to
Counterclaim of Reich Consulting Group, Inc., at 5 ¶ 2. Compare Merger Agr. § 2.02
(“The date on which the Closing occurs is referred to in this Agreement as the ‘Closing
Date.’” (emphasis omitted)), with id. § 2.03 (defining “Effective Time” as “the time when
the Certificate of Merger ha[s] been duly filed with the Delaware Department of State or
at such later time as may be agreed by [Supernus] and [Biscayne] in writing and specified
in the Certificate of Merger.”). Reich argues “the intent of the agreement is for the Closing
and the Effective Time to be simultaneous.” D.I. 79 at 3. I need not reconcile these dates.


                                             4
            No claim for indemnification for breach of any . . . covenant contained
            in this Agreement . . . may be asserted pursuant to this Agreement
            unless prior to the expiration of the applicable survival period specified
            in Section 8.01(a), such claim is asserted by proper written notice in
            accordance with this Article VIII . . . .15

Supernus submitted indemnification claim notices to Reich on January 21, 2019,16

October 25, 2019,17 and March 26, 202018—each after Closing on October 4, 2018.

       5.         The parties did not address before or during trial whether Supernus’s

indemnification claim notices were timely in view of the Ordinary Course

Covenant’s survival period.19 Nevertheless, in considering Supernus’s contractual

indemnification claim, the Court must read the Merger Agreement as a whole.20 “To

determine what contractual parties intended, Delaware courts start with the text.” 21


15
     Merger Agr. § 8.01(b) (emphasis omitted).
16
     PTO ¶ II.D.12; JX 8.
17
     PTO ¶ II.D.13; JX 11.
18
     PTO ¶ II.D.14; JX 17.
19
  See D.I. 72 at 2 (“Given that the parties are now focused on the alleged breach of Section
6.01, I invite the parties to submit simultaneous letter briefing on whether the post-closing
ordinary course claim is viable.”). The parties filed post-trial submissions on September
20, 2021. D.I. 77; D.I. 79.
20
   PTO ¶¶ I.A, II.D.12–14; Merger Agr. §§ 6.01, 8.01, 8.02; E.I. du Pont de Nemours &
Co., Inc. v. Shell Oil Co., 498 A.2d 1108, 1113 (Del. 1985) (“In upholding the intentions
of the parties, a court must construe the agreement as a whole, giving effect to all provisions
therein.” (citations omitted)); Hampton v. Turner, 2015 WL 1947067, at *3 (Del. Ch.
Apr. 29, 2015) (“In reaching its conclusions, the Court takes a holistic view in attempt to
give effect to all of the contract terms and to reconcile or harmonize all of the contract’s
provisions.” (internal quotation marks omitted) (quoting 2009 Caiola Fam. Tr. v. PWA,
LLC, 2014 WL 1813174, at *7 (Del. Ch. Apr. 30, 2014))).
21
  Sunline Com. Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836, 846 (Del. 2019)
(citing Twin City Fire Ins. Co. v. Del. Racing Ass’n, 840 A.2d 624, 628 (Del. 2003)).


                                                5
“When the contract is clear and unambiguous, we will give effect to the plain-

meaning of the contract’s terms and provisions, without resort to extrinsic

evidence.”22 Accordingly, I requested and received supplemental briefing on the

timeliness of Supernus’s claim notice based on the Ordinary Course Covenant.23

       6.        The Merger Agreement is clear and unambiguous.                Biscayne

covenanted under Section 6.01 to operate in the ordinary course only before the

Effective Time.24 Under Section 8.01(a), the Ordinary Course Covenant did not

survive Closing.25 Under Section 8.01(b), Supernus had to bring an indemnification

claim for breach of the Ordinary Course Covenant before it expired. Supernus did

not do that.26 Supernus is not entitled to judgment on its Count I. Judgment is

entered for Reich and against Supernus, on Count I.

       7.        Reciprocally, Reich prevails, in part, on its Counterclaim Count I for a

declaratory judgment: Reich does not have to indemnify Supernus for the claims

Supernus brought in this action.27 But in the absence of any viable indemnification

claim against Reich, I decline to consider Reich’s request for a broad declaration that


22
  Id. at 846 (internal quotation marks omitted) (quoting Osborn ex rel. Osborn v. Kemp,
991 A.2d 1153, 1159–60 (Del. 2010)).
23
     D.I. 72; D.I. 77; D.I. 79; D.I. 80.
24
     Merger Agr. § 6.01.
25
     Id. § 8.01(a).
26
     Id. § 8.01(b).
27
     PTO ¶¶ IV.A.4, IV.B.1; Counterclaim ¶ 92.


                                             6
it “has fulfilled its obligations under the Merger Agreement and the Escrow

Agreement.”28 It is not appropriate to absolve Reich of breaches that have not been

raised.29 While declaratory judgments may be used “to advance the stage at which

a matter is traditionally justiciable, the [Declaratory Judgment Act] is not to be used

as a means of eliciting advisory opinions.”30 Judgment is entered in part for Reich

and against Supernus in part, on Counterclaim Count I.

       8.       Supernus’s Count II seeks attorneys’ fees under Section 8.02(a)’s

provision for “Losses” from an indemnifiable claim.31 Supernus’s indemnification

claims fail, so it cannot claim Losses under Section 8.02(a). Supernus is not entitled

to judgment on Count II. Judgment is entered for Reich and against Supernus, on

Count II.

             Reich Is Not Entitled To Specific Performance or Damages.

       9.       In Counterclaim Count II, Reich seeks an order of specific performance

requiring Supernus to submit better reports describing its Diligent Efforts for 2018

and 2019, pursuant to Section 3.04(a) (the “Diligent Efforts Reports”).32 Reich also


28
     Counterclaim ¶ 91.
29
  Crescent/Mach I P’rs, L.P. v. Dr Pepper Bottling Co. of Tex., 962 A.2d 205, 209 (Del.
2008) (“Delaware courts do not address ‘disagreements that have no significant current
impact.’” (quoting Stroud v. Milliken Enter., Inc., 552 A.2d 476, 480 (Del. 1989))).
30
 Anonymous v. State, 2000 WL 739252, at *4 (Del. Ch. June 1, 2000) (internal quotations
omitted) (citing Stroud, 552 A.2d at 479).
31
     Merger Agr. § 8.02(a).
32
     PTO ¶¶ IV.B.5, V.B.2; Counterclaim ¶¶ 98, 101.


                                            7
seeks damages for costs it incurred obtaining information that should have been

disclosed in timely Diligent Efforts Reports.

      10.         Section 3.04(a) provides, in pertinent part:

            [U]pon the request of the Securityholder Representative, which request
            my not be made more than once per calendar year, [Supernus] shall
            deliver to the Securityholder Representative a report for the preceding
            calendar year describing the Diligent Efforts undertaken by [Supernus]
            and its Affiliates (including a summary of the clinical development,
            marketing, promotion and selling activities of [Supernus] and its
            Affiliates with respect to the Products for such calendar year).33

Though Supernus eventually submitted Diligent Efforts Reports for both 2018 and

2019,34 Reich asserts they were tardy and insufficiently “fulsome.”35

      11.         Reich must prove by clear and convincing evidence that it is entitled to

specific performance and has no adequate legal remedy.36 “A claim for specific

performance is a specialized request for a mandatory injunction, requiring a party to

perform its contractual duties. Its purpose is to place the aggrieved party in the

position that it would have been in but for the breach.”37 “A party seeking specific

performance must establish that (1) a valid contract exists, (2) he is ready, willing,



33
     Merger Agr. § 3.04(a).
34
     JX 15; JX 20.
35
     Tr. 45.
36
     Osborn, 991 A.2d at 1158 (citations omitted).
37
  Currax Pharms. LLC v. OptiNose AS, 2021 WL 223810, at *4 (Del. Ch. Jan. 22, 2021)
(quoting QC Hldgs., Inc. v. Allconnect, Inc., 2018 WL 4091721, at *11 (Del. Ch.
Aug. 28, 2018) (footnotes and internal quotation marks omitted)).


                                               8
and able to perform, and (3) that the balance of equities tips in favor of the party

seeking performance.”38

      12.       Supernus already submitted Diligent Efforts Reports to Reich.39

Reich’s specific performance claim is therefore moot.40

      13.       To the extent Reich seeks an order compelling Supernus to submit

better or more detailed Diligent Efforts Reports, Reich has not met its burden to

show specific performance is appropriate as a matter of fact, contract, or law.41

      14.       Section 3.04(a) does not specify any standard for Diligent Efforts

Reports; it offers no metric for “fulsomeness.”42 And even if the Merger Agreement

set such a standard, the record does not demonstrate that Supernus’s Diligent Efforts


38
 Osborn, 991 A.2d at 1158 (citing Morabito v. Harris, 2002 WL 550117, at *1 (Del. Ch.
Mar. 26, 2002)).
39
     JX 15; JX 20.
40
   See Klig v. Deloitte LLP, 36 A.3d 785, 798 (Del. Ch. 2011) (“The final claim in Klig’s
complaint sought an order of specific performance directing the defendants to ‘allow him
to be an active partner in the Deloitte entities until he either resigns, with drawls [sic] or is
involuntarily terminated’ This claim for relief was rendered moot when Klig was
involuntarily terminated effective August 26, 2010.” (citations and alterations omitted));
In re IBP, Inc., 793 A.2d 396, 407 n.30 (Del. Ch. 2002) (“Assume that a final judgment
was not entered, and that the June 27 order of specific performance remained unappealable
at the time Tyson completed its obligations to IBP under the June 27 order and the IBP-
Tyson settlement. In that scenario, Tyson’s acts would have rendered the case moot.”),
aff’d sub nom. Tyson Foods, Inc. v. Aetos Corp., 818 A.2d 145 (Del. 2003).
41
  See Project Boat Hldgs., LLC v. Bass Pro Gp., LLC, 2019 WL 2295684, at *13 (Del.
Ch. May 29, 2019) (“Each party bears the burden of proving its claims or counterclaims
by a preponderance of the evidence.” (citing eCommerce Indus., Inc. v. MWA Intel., Inc.,
2013 WL 5621678, at *13 (Del. Ch. Sept. 30, 2013))).
42
     See Merger Agr. § 3.04(a).


                                               9
Reports fell short. Both 2018 and 2019 Diligent Efforts Reports addressed “a

summary of the clinical development, marketing, promotion and selling activities of

[Supernus] and its Affiliates with respect to the Products,” which is all that Section

3.04(a) requires.43 Reich did not lodge contemporaneous objections as to the

reports’ adequacy, or request more information as permitted under Section 8.04(f).44

      15.       Further, Reich’s requested specific performance of more “fulsome”

Diligent Efforts Reports is not feasible. “[E]quitable remedies are a special blend of

what is necessary, what is fair, and what is workable.”45 “[E]quity will not grant

specific performance of a contract if it cannot effectively supervise and carry out the

enforcement of the order.”46 Specific performance will not be ordered where the


43
     JX 15; JX 20; Merger Agr. § 3.04(a).
44
   Tr. 18, 66, 69; Merger Agr. § 8.04(f) (“At the reasonable request of the Securityholder
Representative, [Supernus] shall . . . grant the Securityholder Representative and its
authorized Representatives all reasonable access to the books, records, employees and
properties of [Supernus] to the extent reasonably related to the matters to which the Claim
relates, in each case other than to the extent necessary to preserve attorney-client privilege.
All such access shall be granted under the conditions that shall not unreasonably interfere
with the business and operations of [Supernus].”). Reich’s request for the 2019 report did
specify what it hoped to receive. JX 16.
45
  AbbVie Endocrine Inc. v. Takeda Pharm. Co. Ltd., 2021 WL 4059793, at *7 n.98 (Del.
Ch. Sept. 7, 2021) (internal quotation marks omitted) (quoting Lemon v. Kurtzman, 411
U.S. 192, 200 (1973)).
46
  W. Willow-Bay Ct. LLC v. Robino-Bay Ct. Plaza, LLC, 2007 WL 3317551, at *13 (Del.
Ch. Nov. 2, 2007) (citations and internal quotation marks omitted), aff’d, 985 A.2d 391
(Del. 2009); Eagle Force Hldgs., LLC v. Campbell, 187 A.3d 1209, 1246 n.34 (Del. 2018)
(Strine, J., concurring in part) (“[A] contract must contain all material terms in order to be
enforceable, and specific performance will only be granted when an agreement is clear and
definite and a court does not need to supply essential contract terms.’” (quoting Ramone v.
Lang, 2006 WL 905347, at *10 (Del. Ch. Apr. 3, 2006) and Osborn, 991 A.2d at 1159));

                                              10
order “would necessarily involve either an order of such vague generality as to give

little or no specific direction to the person or entity subject to the order.”47

“[E]nforcement of the requested relief must be sufficiently precise to be

practicable.”48

      16.       And so, it is unclear as a matter of contract and as a matter of common

law that specific performance is appropriate. Reich has failed to demonstrate that

Supernus’s Diligent Efforts Reports were in breach of any contractual standard. And

the Court cannot force Supernus to meet an amorphous standard that is not found in

the Merger Agreement. Counterclaim Count II fails and Reich’s request for specific

performance is denied. Judgment is entered for Supernus and against Reich, on

Counterclaim Count II.

      17.       Reich also complains that Supernus’s Diligent Efforts Reports were

delayed. Although not pled in its Counterclaim, Reich’s briefing seeks money

damages totaling $890.50, the cost of obtaining information on the progress of



Minn. Invco of RSA No. 7, Inc. v. Midwest Wireless Hldgs. LLC, 903 A.2d 786, 793 (Del.
Ch. 2006) (“‘Specific performance is a matter of grace that rests in the sound discretion of
the court.’ Under Delaware law, a party seeking the equitable remedy of specific
performance must prove the existence and terms of an enforceable contract by clear and
convincing evidence.” (quoting Peden v. Gray, 2005 WL 2622746, at *3 (Del.
Oct. 14, 2005) and citing In re IBP, Inc. S’holders Litig., 789 A.2d 14 (Del. Ch. 2001))).
47
     Carteret Bancorp, Inc. v. Home Gp., Inc., 1988 WL 3010, at *1 (Del. Ch. Jan. 13, 1988).
48
 Millien v. Popescu, 2014 WL 463739, at *12 (Del. Ch. Jan. 31, 2014) (citing Prestancia
Mgmt. Gp., Inc. v. Va. Heritage Found., II LLC, 2005 WL 1364616, at *4 (Del. Ch.
May 27, 2005)).


                                              11
Biscayne’s new patent application after it requested—but before it received—the

2019 Diligent Efforts Report.49 But Section 3.04(a) does not specify a timeline or

deadline by which Supernus must provide the Diligent Efforts Reports, once

requested.50 There is no timeliness provision for Supernus to breach. In the absence

of a timeliness provision, Reich’s damages claim fails for lack of a breach.

     Reich Is Not Entitled To A Declaration That Supernus Acted In Bad Faith;
                              Indemnification; or Fees.

      18.       Reich’s Counterclaim Count III seeks indemnification, but does not

allege Supernus breached any particular section of the Merger Agreement. Rather,

Reich broadly alleged that “Supernus has failed to perform its covenants, agreements

and obligation[s] contained in this Agreement.”51 In the pretrial order and its briefs,

Reich alleged Supernus breached Sections 3.04(a), 6.08(a), 5.08(a), 8.03(c), and

11.07(a), and the Escrow Agreement.52 Reich seeks attorneys’ fees from Supernus’s

breaches as Losses under Section 8.05(a).




49
     Tr. 44; JX 18; JX 19; JX 23.
50
     See Merger Agr. § 3.04(a).
51
     Counterclaim ¶ 105.
52
   PTO ¶¶ IV.B.3–6; id. IV.B.6 (“Whether Reich is entitled to attorneys’ fees and costs
under Section 8.05(a)(i)-(ii) for Plaintiff’s initiation and prosecution of this action and
failure to comply with Sections 3.04, [] 6.08(a), 5.08(a), 8.03(c), or 11.07(a) of the Merger
Agreement and the Escrow Agreement as incorporated into the Merger Agreement.”);
Reich OB 35–36; D.I. 67, Defendant/Counterclaim Plaintiff Reich Consulting Group,
Inc.’s Answering Pre-Trial Brief at 17–20.


                                             12
      19.         As discussed above, Reich has failed to show that Supernus breached

Section 3.04 as it relates to the Diligent Efforts Reports. As for the other provisions

Reich identified, Reich has framed Supernus’s litigation missteps or failure to satisfy

gating requirements as breaches for which Supernus is liable to Reich. They are not.

      20.         Section 6.08(a) is a notice provision that gates any tax liability claim a

party might bring. It provides, in pertinent part:

            If any party receives written notice of an asserted Tax liability with
            respect to a matter for which it has a right to reimbursement hereunder
            (and the other parties do not have knowledge of the asserted Tax
            liability) and fails to provide the other parties with prompt notice
            thereof after actual receipt of such written notice and as a result such
            other parties are precluded from contesting the asserted Tax liability in
            the appliable forum as a result of such failure to notify, then such other
            parties shall be relieved of its obligations with respect to such asserted
            Tax liability.53

In Reich’s Motion for Partial Judgment on the Pleadings, Reich invoked Section

6.08(a) as a defense to Supernus’s 2017 Tax Claim because Supernus failed to give

Reich timely notice about the pending tax proceedings.54 At the pleading stage, the

Court found Section 6.08(a)’s notice requirement to be a condition precedent, which




53
     Merger Agr. § 6.08(a).
54
     D.I. 8 at 3–4; D.I. 16 at 1–6; D.I. 24 at 5–11, 34.


                                                13
Supernus generally averred it had satisfied in accordance with Court of Chancery

Rule 9(c).55 Supernus later withdrew the 2017 Tax Claim.56

      21.        At trial, after Supernus withdrew the 2017 Tax Claim, Reich contended

Supernus’s failure to provide notice for that claim is an independent breach. But

Rule 9(c) also requires a party plead “[a] denial of performance or occurrence” of a

condition precedent “specifically and with particularity.”57 Reich did not plead it is

entitled to indemnification for Supernus’s breach of Section 6.08(a) in its

Counterclaim.58

      22.        And even if Reich had pled that Supernus “breached” Section 6.08(a)’s

notice requirement, “nonperformance of a condition precedent is not a breach of

contract since the purpose of the condition is merely to qualify the duty to perform




55
  D.I. 24 at 44 (“And under Central Mortgage Co. v. Morgan Stanley, at 27 A.3d 531 (Del.
2011), and Court of Chancery Rule 9(c), it would be an error on my part to set aside
Supernus’[s] general averment that it performed all conditions precedent at the pleading
stage.”); Ct. Ch. R. 9(c) (“Conditions Precedent. – In pleading the performance or
occurrence of conditions precedent, it is sufficient to aver generally that all conditions
precedent have been performed or have occurred. A denial of performance or occurrence
shall be made specifically and with particularity.”). For this reason, Supernus’s 2017 Tax
Claim survived Reich’s Motion for Partial Judgment on the Pleadings, but Supernus later
withdrew the claim.
 See Tr. 6 (“I’m also not going to address the tax filing issue, the $23,000 tax filing issue.
56

We withdrew that because of concerns that the Court raised during the hearing on the
motion for judgment on the pleadings.”).
57
     Ct. Ch. R. 9(c).
58
     See generally Counterclaim.


                                             14
immediately.”59        Supernus’s failure to comply with Section 6.08(a)’s notice

requirement is not an indemnifiable claim.

      23.       Next, Reich contends Supernus owes it attorneys’ fees because it

breached the Merger Agreement’s anti-reliance, integration, and exclusive remedy

provisions. In its pleading-stage motion, Reich successfully argued these provisions

barred Supernus’s fraudulent concealment claim.60 At trial, Reich suggests that

because Supernus’s fraud claim was dismissed, its efforts to bring that claim

breached these same anti-reliance, integration, and “sole and exclusive remedy”

provisions.61




59
     23 Williston on Contracts § 63:6 (4th ed.) (citations omitted).
60
   D.I. 8 at 5–7; D.I. 16 at 10–18; D.I. 24 at 13–19, 36–37; id. at 13 (“Turning to the
fraudulent inducement, now, that claim is only in Count III of the complaint. That claim
is barred for two separate reasons. On the one hand, there’s the combination of the anti-
reliance and integration provisions. On the other hand, there’s the sole and exclusive
remedy provision in combination with the definition of ‘Fraud’ in the agreement.”).
61
   Reich OB at 36; Merger Agr. §§ 5.08(a), 8.03(c), 11.07(a); id. § 8.03(c) (“[E]xcept for
claims for equitable relied pursuant to Section 11.06 or for Fraud, the indemnification
provisions of this Article VIII shall be the sole and exclusive remedy of [Supernus],
whether in contract, tort, or otherwise, for all matters arising out of relating to the Merger,
this Agreement and the Transactions.”).


                                               15
     24.      Anti-reliance and integration provisions are contractual defenses.62

Exclusive remedy provisions are affirmative defenses.63 In fact, Reich raised the

Merger Agreement’s exclusive remedy provision as the Third Affirmative Defense

in its Answer and Counterclaim.64 Like failures to satisfy conditions precedent,

actions or omissions that trigger contractual defenses to breach claims are not

themselves indemnifiable breaches.65 Reich is not entitled to attorneys’ fees and



62
   See, e.g., Clark v. Davenport, 2019 WL 3230928, at *10 (Del. Ch. July 18, 2019)
(characterizing an anti-reliance provision as “an anti-reliance defense”); cf. Am. Cap. Acq.
P’rs, LLC v. LPL Hldgs., Inc., 2014 WL 354496, at *8 (Del. Ch. Feb. 3, 2014) (“Often,
parties choose to preempt fraud claims arising out of extra-contractual representations by
including in their contracts both integration clauses and anti-reliance clauses.”);
Kronenberg v. Katz, 872 A.2d 568, 587 (Del. Ch. 2004) (“The defendants’ major defense
rests on the integration provision in the LLC Agreement . . . .”); In re Cliff House Condo.
Council v. Capaldi, 1997 WL 225786, at *1 (Del. Ch. Apr. 30, 1997) (“In the
circumstances, the purchasers reasonably relied on the promise and the defendants are
estopped from asserting the integration clause in the purchasers’ agreements of sale as a
defense.”), aff’d, sub nom. Cliff House Condo. Council on Behalf of Ass’n of Owners of
Cliff House Condo. v. Capaldi, 703 A.2d 643 (Del. 1997).
63
  See, e.g., Moore Bus. Forms, Inc. v. Cordant Hldgs Corp., 1998 WL 71836, at *6 (Del.
Ch. Feb. 4, 1998), as revised (Mar. 5, 1998) (characterizing the purchase agreement’s
exclusive remedy provision as an affirmative defense).
 Counterclaim at 33 (“Count III of the Complaint is barred by Section 8.03(c) of the
64

Merger Agreement.”).
65
   See, e.g., Galardi Gp. Franchise & Leasing, LLC v. Barstow Town Square, LLC, 2016
WL 4733231, at *9 (Cal. Ct. App. Sept. 12, 2016) (“How, for example, could Leasing have
breached the integration clause? How could anybody ever breach an integration clause?!?
Accordingly, while we reject Barstow’s claim of breach on the merits, we also reject it,
separately and alternatively, because Barstow has failed to support it with reasoned
argument and citation to authority.” (citing Ramos v. Westlake Servs. LLC, 195 Cal.
Rptr. 3d 34, 41 (Cal. App. 4th 2015))); Kirzhner v. Silverstein, 2011 WL 4382560, at *9
(D. Colo. Sept. 20, 2011) (dismissing amended counterclaims which alleged: “At the time
that Kirzhner entered into the Stock Purchase Agreement, she had the then-present
intention to take the action of [breaching the ‘sole remedy’ provision and] suing [BMGI]

                                            16
costs for Supernus’s initiation and prosecution of this action just because some of

Supernus’s claims fell to Reich’s contract-based defenses.66 Counterclaim Count III

fails. Judgment is entered for Supernus and against Reich, on Counterclaim Count

III.

       25.    Finally, Reich seeks attorneys’ fees from Supernus on the basis that

Supernus asserted escrow claims in bad faith. It grounds that request in the bad faith

exception to the American Rule, and in the Escrow Agreement.67 Specifically, Reich




and Silverstein in the event that either of them ever committed any breach or default of the
[Agreement].”).
    Reich’s theory of breach may be more properly understood as asserting a breach of a
covenant not to sue, if such a covenant were present in the Merger Agreement. Reich OB
36 (“[T]he Court granted Reich[’s] judgment on the pleadings as to Supernus’s claim of
fraud in the inducement. The Court did so because the claim was barred by both the anti-
reliance/integration provisions and the definition of ‘Fraud’ in the Merger Agreement.
Supernus’s claim was contrary to the plain terms of the Merger Agreement. As such,
Supernus breached the Merger Agreement by attempting to seek a remedy outside the ‘sole
and exclusive’ remedies provided for in the Merger Agreement.” (internal citations
omitted)); Princeton Digital Image Corp. v. Off. Depot Inc., 2017 WL 10765194, at *5 (D.
Del. Aug. 1, 2017) (“For example, a breach of a covenant not to sue may result in an
underlying suit (i.e., the suit that breaches the contract), as well as a breach of contract
suit.”). But the Merger Agreement’s anti-reliance, integration, and exclusive remedy
provisions do not amount to a promise by Supernus not to sue; they are boundaries on and
interpretive tools within the Merger Agreement itself.
66
   To recognize Supernus’s claims that were barred by these defenses as breaches of those
provisions, which could generate indemnifiable losses, would be to effectively shift
attorneys’ fees in favor of any party that successfully wielded one of these defenses. Doing
so risks upending Delaware’s careful and conservative common law and contractual
paradigms for fee-shifting.
67
   Reich OB 36, 38–41; Counterclaim ¶ 89; PTO ¶¶ I.B.3, IV.B.2, IV.B.6; Tr. 52 (“We
filed saying that these claims, and particularly in this suit, are in bad faith.”).


                                            17
asserts Supernus breached the Escrow Agreement’s requirement that Supernus

“reasonably believe[] in good faith [Supernus] is entitled to indemnification.”68

     26.      To demonstrate that a litigant acted in bad faith, a claimant must show

“an extreme set of facts” and subjective evidence of bad faith.69 “As a matter of law,

a finding of bad faith requires ‘conduct so fraudulent, frivolous, vexatious, wanton

or oppressive as to amount to egregiousness.’”70

     27.      Without more, evidence that the purchaser was disappointed and

brought a host of grievances adding up to the escrow amount does not demonstrate

bad faith. Further, that Supernus’s claims were eventually dismissed does not mean

that they were brought in bad faith.71 Reich has failed to meet its “stringent burden

of producing clear evidence of [Supernus’s] bad faith conduct. [Supernus] did not



68
  JX 7, Escrow Agreement § 4(b)(i); see also Merger Agr. at Ex. B, Escrow Agreement
§ 4(b)(i); Merger Agr. § 11.07(a) (stating exhibits are part of the Merger Agreement).
69
   In re Chelsea Therapeutics Int’l Ltd. S’holders Litig., 2016 WL 3044721, at *7 (Del. Ch.
May 20, 2016) (concluding a plaintiff must show “an ‘extreme set of facts’” to state a bad-
faith claim) (quoting Dent v. Ramtron Int’l Corp., 2014 WL 2931180, at *7 (Del. Ch.
June 30, 2014))); RBC Cap. Mkts., LLC v. Jervis, 129 A.3d 816, 877 (Del. 2015) (“The bad
faith exception applies only in extraordinary cases, and the party seeking to invoke that
exception must demonstrate by clear evidence that the party from whom fees are sought
. . . acted in subjective bad faith.” (internal quotation marks omitted) (quoting Lawson v.
State, 91 A.3d 544, 552 (Del. 2014)).
70
  Bonham v. HBW Hldgs., Inc., 2005 WL 3589419, at *11 (Del. Ch. Dec. 23, 2005)
(quoting Reagan v. Randell, 2002 WL 1402233, at *3 (Del. Ch. June 21, 2002)).
71
  Julius v. Accurus Aerospace Corp., 2019 WL 5681610, at *17 (Del. Ch. Oct. 31, 2019)
(“While I have concluded that Sellers did not breach the APA, that fact is insufficient,
without more, to warrant a finding that Buyers brought their claims in bad faith.”), aff’d,
241 A.3d 220 (Del. 2020).


                                            18
knowingly assert[] frivolous claims or engage in obstinate, deceptive or inherently

unreasonable conduct.”72    Reich is not entitled to a declaration that Supernus

breached the Merger Agreement by submitting false escrow claim notices in bad

faith, to indemnification for breach of the Escrow Agreement as incorporated into

the Merger Agreement, or to fee shifting under the bad faith exception to the

American Rule.

     28.    Each party will bear its own costs.


                                                       /s/ Morgan T. Zurn
                                                  Vice Chancellor Morgan T. Zurn




72
  Id. (internal quotation marks omitted) (quoting Johnston v. Arbitrium (Cayman Is.)
Handels AG, 720 A.2d 542, 546 (Del. 1998) and Marra v. Brandywine Sch. Dist., 2012
WL 4847083, at *4 (Del. Ch. Sept. 28, 2012)).


                                        19